Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 01/18/2022.

Status of Claims
3.        Claims 1-3, and 5-20 are pending in this application.
           Claims 1, 9, 14, and 20 are currently amended.
	Claim 4 is currently canceled.

Examiner’s Statement of Reasons for Allowance
4.         Claims 1-3, and 5-20 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“identify a user who is operating the apparatus provided with the processor, and execute display control involving controlling display of a notification related to a process executed by the apparatus on a display device provided in the apparatus in accordance with whether or not the identified user is a commander who has given a command for executing the process, wherein, in a case where the notification is related to an abnormality occurring during execution of the process and the identified user is the commander, the display control involves performing control for displaying the notification in a display mode in which the notification does not disappear from the display device until the abnormality is resolved.” along with all the other limitations as required by independent claim 1.

Regarding Claim 20:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“identifying a user who is operating the apparatus; and executing display control involving controlling display of a notification related to a process executed by the apparatus on a display device provided in the apparatus in accordance with whether or not the identified user is a commander who has given a command for executing the process, wherein, in a case where the notification is related to an abnormality occurring during execution of the process and the identified user is the commander, the display control involves performing control for displaying the notification in a display mode in which the notification does not disappear from the display device until the abnormality is resolved.” along with all the other limitations as required by independent claim 20.

6.       It follows that claims 2-3, and 5-19 are then inherently allowable for depending on an allowable base claim.
7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
8.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Hayashi (US 2018/0373470) discloses an information processing apparatus includes an execution unit, a detector, a receiver, and a controller. The execution unit executes, when processing execution data for executing specified processing is selected, the specified processing with a setting set in the processing execution data. The detector detects a state change in the information processing apparatus. The receiver receives in advance an item of a setting for which a user accepts that the setting will be changed. The controller controls the receiver, if a state change detected by the detector is a change concerning an item of a setting for which the user accepts that the setting will be changed, so that the setting of the item will be changed and then execution of the processing of the processing execution data will be accepted.

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677